Order of the Appellate Term of the Supreme Court of the State of New York, First Department, entered February 23, 2006, which affirmed a judgment of the Civil Court, New York County (Jerald R. Klein, J.), entered on or about November 30, 2004, after a nonjury trial in a nonprimary residence holdover proceeding, in favor of respondent tenant and against petitioner landlord, unanimously affirmed, without costs.
A fair interpretation of the evidence supports the findings that the subject apartment was at all relevant times tenant’s primary residence, and that the house in Alabama, which was used by various members of tenant’s large, extended family, was used by tenant only sporadically, mainly for family visits and as a place to stay when in Alabama for medical treatment (see 310 E. 23rd LLC v Colvin, 41 AD3d 149 [2007]). We have considered petitioner’s other arguments and find them unavailing. Concur—Lippman, P.J., Andrias, Nardelli, Gonzalez and Kavanagh, JJ. [See 11 Misc 3d 63.]